COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-217-CV
  
  
DONALD SWEARINGIN, BILLY JACK                                      APPELLANTS
SWEARINGIN, BEVERLY HOOKER,
CONNIE MORRIS, AND FRANKIE
MAE SMITH
   
V.
   
TERRY ELLIS, INDIVIDUALLY AND                                            APPELLEES
AS TRUSTEE AND ATTORNEY IN
FACT FOR VIVIAN SWEARINGIN,
DONNA MULLEN, INDIVIDUALLY
AND AS TRUSTEE AND ATTORNEY
IN FACT FOR VIVIAN SWEARINGIN,
VIVIAN SWEARINGIN, AND LORAINE
ELLIS
      
----------
FROM 
COUNTY COURT AT LAW OF PARKER COUNTY
----------
MEMORANDUM
OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Amended Motion To Dismiss Appeal.”  It 
is the court's opinion that the motion should be granted; therefore, we dismiss 
the appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
 
 
                                                                  PER 
CURIAM
 
 
PANEL D:   GARDNER, 
WALKER, and MCCOY, JJ.
 
DELIVERED: 
September 23, 2004
 


NOTES
1.  
See Tex. R. App. P. 47.4.